Citation Nr: 1047798	
Decision Date: 12/23/10    Archive Date: 12/30/10

DOCKET NO.  09-43 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen the 
Veteran's previously denied claim of entitlement to service 
connection for diabetes mellitus, to include as due to 
hypertension and/or exposure to herbicides.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to April 1990.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2009 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which 
reopened the Veteran's claim of service connection for diabetes 
mellitus and denied it on the merits.  

Before the Board may consider the merits of a previously denied 
claim, it must conduct an independent review of the evidence to 
determine whether new and material evidence has been submitted 
sufficient to reopen a prior final decision.  "[T]he Board does 
not have jurisdiction to consider a claim which [has been] 
previously adjudicated unless new and material evidence is 
present, and before the Board may reopen such a claim, it must so 
find."  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  Further, if the Board finds that new and material 
evidence has not been submitted, it is unlawful for the Board to 
reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 244 
(1993).  Accordingly, the matter appropriately before the Board 
is whether new and material evidence has been presented to reopen 
the previously denied claim of service connection for diabetes 
mellitus. 

The issue of entitlement to service connection for diabetes 
mellitus is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  Service connection for diabetes mellitus was denied in an 
October 2005 rating decision.  The Veteran did not appeal this 
decision and it became final.  

3.  Since October 2005, new and material evidence has been 
received to reopen the Veteran's previously denied claim of 
entitlement to service connection for diabetes mellitus.  


CONCLUSIONS OF LAW

1.  The October 2005 rating decision denying service connection 
for diabetes mellitus is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104, 20.1103 (2010).

2.  Evidence obtained since the October 2005 rating decision 
denying service connection for diabetes mellitus is new and 
material, and the claim is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, VA's duties under the Veterans Claims Assistance 
Act of 2000 (VCAA) must be examined.  In this case, the Board 
finds that VA has substantially satisfied the duties to notify 
and assist, as required by the VCAA.  To the extent that there 
may be any deficiency of notice or assistance, there is no 
prejudice to the Veteran in proceeding with this appeal given the 
favorable nature of the Board's decision regarding reopening the 
Veteran's claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Veteran seeks to reopen his previously denied claim of 
service connection for diabetes mellitus.  Prior to the October 
2005 rating decision, the Veteran only contended that his 
diabetes mellitus was due to exposure to Agent Orange.  There is 
no question that the Veteran is currently diagnosed as having 
diabetes mellitus.  

In October 2005, the RO originally denied service connection for 
diabetes mellitus.  The Veteran was advised of the denial of 
benefits and of his appellate rights, but did not appeal the 
decision.  As such, it became final.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.

Pursuant to an application received in March 2007, the Veteran 
seeks to reopen his previously denied claim of service connection 
for diabetes mellitus.  Generally, where prior RO decisions have 
become final, they may only be reopened through the receipt of 
new and material evidence.  38 U.S.C.A. § 5108.  Where new and 
material evidence is presented or secured with respect to claims 
which have been disallowed, the Secretary shall reopen the claims 
and review the former dispositions of the claims.  Evidence 
presented since the last final denial will be evaluated in the 
context of the entire record.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  New and material evidence means existing evidence 
that by itself, or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156.  New and material 
evidence can be neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the claim 
sought to be reopened, and it must raise a reasonable possibility 
of substantiating the claim.  Id.  The credibility of new 
evidence is to be presumed.  See Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Evidence of record at the time of the October 2005, rating 
decision includes service treatment records (STRs), the Veteran's 
personnel records, and treatment records.  The personnel records 
noted that the Veteran was in receipt of the Vietnam Service 
Medal, and the Vietnam Campaign Medal.  He had overseas service 
noted in Thailand and Korea.  Relevant personnel records did not 
show in-country service in the Republic of Vietnam.  The RO 
denied service connection for diabetes mellitus finding that he 
had been treated for it in service, and that there was no 
evidence that he served in the Republic of Vietnam to be entitled 
to service connection for diabetes mellitus on a presumptive 
basis.  

Evidence received since the October 2005, rating decision 
includes, treatment records, the Veteran's statements, and a 
buddy statement.  A liberal reading of the Veteran's March 2007, 
statement, as well as that of his representative, reflects a 
request for consideration for service connection for diabetes 
mellitus as secondary to, or aggravated by, his service-connected 
hypertension.  Additionally, the Veteran reported that he served 
with the S&S Company, 7th Radio Relay Field Station in Thailand.  
He testified that his mission was to set up covert listening 
posts and locator beacons, and evacuate personnel from enemy 
areas of Vietnam and along the Ho Chi Min trail area.  
Additionally, a statement from the Veteran's service buddy was 
received in May 2009, and he indicated that he served with the 
Veteran and they went on top secret missions all around Southeast 
Asia.  

Without need to discuss each new piece of evidence in depth, the 
Board finds that the new evidence of record warrants reopening of 
the Veteran's claim.  The Veteran was originally denied service 
connection for diabetes mellitus because it did not have its 
onset in service, nor was the Veteran found to have service in 
Vietnam for presumptive service connection purposes.  There is 
evidence of record provided by both the Veteran and a buddy 
stating that they were in covert operations during their service 
in Southeast Asia.  Additionally, the Veteran has raised a new 
theory of entitlement for service connection-it was caused or 
worsened by his service-connected hypertension.  The Board finds 
that not only is this evidence new, as it was not before prior 
agency decision makers, it is material as it speaks to an 
unestablished fact necessary to substantiate the claim.  Namely, 
there is evidence suggesting that the Veteran may have served in-
country Vietnam.  The Board finds this evidence to be credible 
only for purposes of reopening his claim.  Thus, the Veteran's 
previously denied claim of entitlement to service connection for 
diabetes mellitus is reopened.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for diabetes mellitus is 
reopened.  


REMAND

Upon preliminary review of the evidence of record, and based upon 
the new and material evidence noted above, the Board finds that 
further evidentiary development is necessary.  As noted above, 
the Veteran has recently requested consideration of his diabetes 
mellitus claim as having been caused or worsened by his service-
connected hypertension.  The Veteran was awarded service 
connection for his hypertension in an August 1990 rating 
decision.  There is no question that the Veteran is currently 
diagnosed as having diabetes mellitus.  Thus, the main issue 
before the Board is whether the Veteran's diabetes mellitus was 
caused, worsened, or presumed to have been caused by service.  

It is important to note that service connection may be granted 
for a disability medically shown to be proximately due to or 
aggravated by a service-connected disability.  See 38 C.F.R. 
§ 3.310(a).  The Veteran, however, has not been provided a VA 
examination in conjunction with his secondary service connection 
claim.  As such, the Veteran's claim must be remanded for a VA 
examination to be scheduled and an opinion rendered as to 
whether the Veteran's diabetes mellitus was caused or worsened 
by his service-connected diabetes mellitus.  

Additionally, the Board finds that a further attempt to verify 
the Veteran's alleged service in the Republic of Vietnam must be 
accomplished.  The Veteran indicated that he was part of the S&S 
Company, 7th Radio Relay Field Station in Thailand and had covert 
operations in Vietnam.  In a May 2009, statement from one of the 
Veteran's service buddies, he indicated that their unit had top 
secret missions in all of Southeast Asia.  He did not, however, 
state that they were ever in the Republic of Vietnam.  

In an August 2005, response from the National Personnel Records 
Center (NPRC) following a request for verification of service, 
the Veteran was noted to have honorable service from April 1970 
to April 1990.  The NPRC response also included a notation that 
they were "unable to determine whether or not this veteran had 
in country service in the Republic of Vietnam."  The Board finds 
that based upon the assertions made by the Veteran, and his 
buddy, that a further attempt should be made to determine whether 
his unit participated in any covert missions in the Republic of 
Vietnam.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to verify whether the Veteran had 
service in the Republic of Vietnam or 
temporary duty there while stationed with the 
S&S Company, 7th Radio Relay Field Station in 
Thailand.  The RO/AMC should request 
verification from the appropriate sources, 
including the U.S. Army and Joint Services 
Records Research Center (JSRRC) and/or search 
the relevant morning reports.  In the event 
of a negative response from either entity, 
the RO should inform the Veteran of such, and 
provide the details of what it had requested 
to research.  

2.  Schedule the Veteran for a VA examination 
to determine the nature and etiology of his 
diabetes mellitus.  The Veteran's claims 
folder should be made available to the 
examiner.  The examiner is to perform all 
necessary clinical testing and render all 
appropriate diagnoses.  The examiner should 
then render an opinion as to whether it is at 
least as likely as not that the Veteran's 
currently diagnosed diabetes mellitus had its 
onset in service.  The examiner should also 
render an opinion as to whether the Veteran's 
service-connected hypertension caused or 
worsened his diabetes mellitus.  

The examiner should provide rationale for all 
opinions given.  If the requested opinion 
cannot be provided without resort to 
speculation, the examiner should so state and 
explain why an opinion cannot be provided 
without resort to speculation.

3.  When the development requested has been 
completed, the case should be reviewed on the 
basis of the additional evidence.  If the 
benefits sought are not granted, the Veteran 
and his representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

The purpose of this REMAND is to obtain additional evidentiary 
development and the Board, at this time, does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of the 
Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


